DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant in arguments dated 5-9-2022 argues that claim 5 reads on the elected species (d) as illustrated in figure 7.  Applicant argues that the glider plate 24 is selectively positionable relative the rotating head via the bolt and nuts.  This is not found to be persuasive as it is unclear in view of the drawings and specification.  The only embodiment that clearly comprises a selectively positionable glider plate is he embodiment illustrated in figures 4 and 5 as clearly stated in the specification in ¶s 0032-0033.  The withdrawal of claim 5 is deemed appropriate in view of the specification and is made final.  
Applicant further argues that claim 8 reads on the elected species (d) as illustrated in figure 7.  Applicant argues that figure 7 shows a first bearing secured to the glider plate and a second bearing secured within the rotating head assembly.  This is not found to be persuasive as it is unclear in view of the drawings and specification if there are any bearings at all.  Figure 7 fails to provide an element number and the specification fails to specify any bearing components in figure 7.  Further ¶0035 clearly states the use of a “convertible cap 40” that is attached directly to the rotating head and located between the rotating head and the glider shaft, therefore even if one was to assume that bearing elements did exist, it appears the top one would be disposed within the convertible cap and not the rotating head.  The only embodiment that clearly comprises the limitations of claim 8 is illustrated in figures 4 and 5 as clearly stated in the specification in ¶s 0032-0033.  The withdrawal of claim 8 is deemed appropriate in view of the specification and is made final.  
Applicant further argues that claim 14 reads on the elected species (d) as illustrated in figure 7.  Applicant argues that figure 7 comprises a recess in the convex side of the glider plate and wherein the threaded bolt is at least partially positioned within this recess, applicant points to figure 6A.  This is not found to be persuasive as figure 6A is a completely different embodiment and there is no support in the specification to tie any of the structure of figure 6A to the embodiment of figure 7.  Further it is unclear in view of the drawings and specification if there is a recess in the embodiment of figure 7.  Figures 7 and 7A fail to clearly show the positioning of the bolts head within a recess. The withdrawal of claim 14 is deemed appropriate in view of the specification and is made final.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 12-13 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Satoh (USPN 4254550).
Regarding claim 1, Satoh discloses a handheld trimmer comprising: a trimmer shaft (12); a motor (16) attached to the trimmer shaft; a rotating head assembly (18) including a rotating head coupled with the motor and attached to the trimmer shaft; and a glider assembly connected to the rotating head assembly, the glider assembly including: a glider shaft (32) coupled at one end with the rotating head assembly (via bore 36), a main glider plate connected to an opposite end of the glider shaft (via bearing 40), the main glider plate being part-spherical or saucer shaped and including a concave side and a convex side (Figure 2 shows that plate 38 is generally saucer shaped as it comprises a curved upward outer lip and a raised central section), and a bearing (40) acting between the main glider plate and the glider shaft, wherein the bearing is structured and co-operable with the main glider plate such that the main glider plate is free spinning and disconnected from influence by the rotating head at all times (Column 2 lines 53-56 discloses that the plate 38 is free spinning during operational influence of the rotating head at all times), wherein the rotating head assembly is independent of the glider assembly (They are considered independent elements), wherein the main glider plate is spaced from the rotating head assembly by the glider shaft (Figure 2 shows that shaft 32 is designed to keep the elements spaced from one another), and wherein ends of the glider shaft extend into and terminate adjacent the rotating head assembly and adjacent the glider plate, respectively (Figure 2).

Regarding claim 2, Satoh discloses, wherein the main glider plate is configured to support a weight of the handheld trimmer during operation of the handheld trimmer (Column 1 lines 10-12).

Regarding claim 12, Satoh discloses a glider assembly for a handheld trimmer including a rotating head (18) that supports a cutting line (26), the glider assembly comprising: a glider shaft (32) coupleable at one end with the rotating head (via bore 36); a glider plate (38) connected to an opposite end of the glider shaft (via bearing 40), the glider plate being part- spherical or saucer shaped and including a concave side and a convex side (Figure 2 shows that plate 38 is generally saucer shaped as it comprises a curved upward outer lip and a raised central section), wherein the convex side of the glider plate is continuously curved (Figure 3 shows that the convex rim of the glider plate is continuously curved in a circle), and wherein the glider plate includes an integrated bearing channel adjacent the concave side; and a bearing secured in the bearing channel and acting between the glider plate and the glider shaft (Figure 2 shows that bearing 40 is held within an integrated bearing channel formed in part by plate element 42).

Regarding claim 13, Satoh discloses wherein the bearing channel includes shoulders, and wherein the bearing is supported on the shoulders of the bearing channel (Figure 2 shows that the bearing channel comprises upper and lower shoulders that holds the bearing between them).

Regarding claim 15, Satoh discloses wherein the main glider plate includes an integrated bearing channel adjacent the concave side, and wherein the bearing is secured in the bearing channel (Figure 2 shows that bearing 40 is held within an integrated bearing channel formed in part by plate element 42).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Satoh (USPN 4254550) as applied to claim 1 in view of Dun (US 2011/0308218).
Regarding claims 3 and 4, Satoh is lacking additional support in the form of a support leg and glider plates.  
	Dun discloses a trimmer device and teaches the use of a stabilizing device comprising a support leg (12) attached to a trimmer shaft (18) and a supporting two glider plates (The bottom of balls 14 below fingers 16 define gliding plate surfaces in contact with the ground) attached to the support leg, the support leg and supporting glider plates together with the main glider plate define a support base for the handheld trimmer.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Satoh by using a support leg device with glider plates attached to the trimmers shaft as taught by Dunn to further support the trimming device and to prevent strain on an operator.  

Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Satoh (USPN 4254550) as applied to claim 1 in view of Morabit (US 2002/0007559).
Regarding claims 6 and 7, Satoh is lacking molded or shaped cutting lines and a battery powered motor with less than 1HP.  
	Morabit discloses the use of aerodynamic shaped lines (12) a battery powered motor (¶0007) and the use of the aerodynamic shaped lines for a motor power less than 1 HP(¶0097-0098).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Satoh by using a low HP battery powered motor with aerodynamic shaped cutting lines as taught by Morabit to achieve a greater cutting rate to power consumption ratio that can perform without deceleration and an increased cutting rate.  

Claims 1, 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Herbert (US 2012/0073146) in view of Satoh (USPN 4254550). 
Regarding claims 1, 9 and 10, Herbert discloses a handheld trimmer comprising a trimmer shaft (60), a motor attached to the trimmer shaft, a rotating head assembly (14) including a rotating head coupled with the motor and attached to the trimmer shaft (Examiner takes official notice that the handheld trimmer design claimed with a shaft interconnecting a motor and trimmer head is notoriously old and well known in the art, and that it would be obvious to apply the head of Herbert with this old and well known handheld trimmer design), and a glider assembly attached to the rotating head (14) that supports a cutting line (18), the glider assembly comprising: a glider plate (20), a convertible cap (26) attachable directly to the rotating head (via tabs 30 and 32) and disposed between the glider shaft and the rotating head such that the glider plate is coupleable with the rotating head through the convertible cap (Glider plate 20 is attached to head 14 via cap 26), wherein the convertible cap includes channels (40/42) for supporting the cutting line; 
Herbert discloses a simple gliding plate attached to the convertible cap and is therefore lacking a gliding plate that is free spinning on a bearing structure.  
Satoh discloses a handheld trimmer with a glider assembly and teaches wherein the glider assembly includes a glider shaft (32) coupled at one end with a rotating head assembly (via bore 36), a glider plate connected to an opposite end of the glider shaft (via bearing 40), the glider plate being part-spherical or saucer shaped and including a concave side and a convex side (Figure 2 shows that plate 38 is generally saucer shaped as it comprises a curved upward outer lip and a raised central section), and a bearing (40) acting between the main glider plate and the glider shaft, wherein the bearing is structured and cooperable with the glider plate such that the glider plate is free spinning and disconnected from influence by the rotating head at all times (Column 2 lines 53-56 discloses that the plate 38 is free spinning during operational influence of the rotating head at all times), wherein the glider shaft comprises a threaded connector (34), and wherein the bearing is secured to the glider plate (via glider plate element 42) and coupled with a distal end of the glider shaft, the threaded connector (32) extending through the bearing in the glider plate and into the convertible cap (Figure 2), and wherein the glider plate is spaced from the head by the glider shaft (Figure 2).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Herbert by using the bearing loaded glider plate taught by Satoh in place of the simple glider plate of Herbert for the purpose of providing enhanced gliding ability during trimmer use.  Shaft 32 of Satoh would be considered to thread onto the convertible cap 26 of Herbert.  

Response to Arguments
Applicant's arguments filed 5-9-2022 have been fully considered but they are not persuasive. 
With respect to applicant’s arguments in view of the restriction/election requirement please see section 1.  
Applicant argues that the glider disk of Satoh is not free spinning and disconnected from the influence by the rotating head at all times because it comprises a centrifugal elements 44. Examiner respectfully disagrees with applicant’s interpretation of the claim language.  Although Satoh does comprise centrifugal elements 44, the elements are designed to engage when there is no rotation of the housing as understood and noted by applicant and as clearly stated in column 2 lines 14-16 of Satoh.  Therefore, the only time the rotating head is capable of influencing the glider disk is during rotation.  When the head is not rotating it cannot influence the glider disk in any manner.  In fact, the opposite is true, when not rotating the glider disk via elements 44 are used to influence elements of the head.  During rotation of the head the glider disk is free spinning and disconnected from any influence from the head.  
Applicant’s arguments pertaining to the “independence” of the glider disk is noted, however examiner respectively disagrees with the narrow interpretation of applicant.  The term “independent” does not carry any limitation with it from the specification or drawings.  As the element 38 is its own element and not an assembly of elements, it is considered independent.  For example, using applicant’s own rational against them, applicant’s glider disk would not be considered independent either as it is upheld by the rotating head via the threaded bolt.  Therefore, applicant’s glider disk is not completely independent.  
With regard to applicant’s arguments referring to Satoh not comprising an integrated bearing channel, examiner respectively disagrees.   The glider disk is integrated with element 42 to form the bearing channel.  As defined: “to combine two or more things to make something more effective”.  Even if applicant amends the claim to clearly overcome this interpretation, forming a previous structure comprised of multiple pieces into a single piece is not an inventive concept and would be deemed obvious.  
	Applicant argues that the curved upward outer lip does not cooperate with the central section and therefore is not :part-spherical or saucer shaped”.  Applicant’s argument is unclear, however it appears applicant is reading limitations into the claim that do not exist.  Any curve on the disk would be considered “part-spherical” as the term “part-spherical” is considered extremely broad, for example figure 3 shows the disk forms a circle shape which would make it “part-spherical.  In the same context, as element 38 of Satoh is referred to as a “disk”, that alone would also make it “saucer shaped” as the term “saucer shaped” is considered extremely broad.   Applicant’s further amendment to define the convex side as continuously curved is still considered to be disclosed by Satoh as described in the rejection above.  The outer convex side of Satoh is continuously curved as clearly shown in figure 3 as it forms a circle.  
	 Applicant argues that the combination with Morabit to teach molded or shaped lines would be unpredictable and beyond the skill of the art.  Examiner respectively disagrees.  First, applicant lacks a detailed argument, merely stating that a spool cannot be modified to accommodate molded lines lacks substance.  Examiner never concluded that Satoh’s spool would be modified.  Clearly one of ordinary skill in the art can design a string trimmer to use molded lines as the molded lines of Morabit are precisely for a string trimmer.  Because the invention of Morabit is a sting trimmer it would be very predictable and well within the skill of the art to merely use molded lines.  
	Applicants arguments to the combination of Herbert and Satoh with regard to elements 44 is considered moot because the combination does not comprise elements 44.  The combination merely teaches the placement of a free-spinning glider disk as taught by Satoh.  Herbert comprises a convertible cap with clips for removal of the convertible cap from the trimmer head.  The elements 44 of Satoh would not even make sense to add.  
	Applicant’s argues that the channels 40/42 of Herbert are not considered channels because the definition of a channel is a gutter, groove or furrow and the opening/cutouts of Herbert are structurally distinguishable.  Examiner respectively disagrees because applicant is definition shopping for a narrower interpretation of the term channel.  As defined by collinsdictionary.com channel: “any means of passage”.  Herbert’s channels are means of passage.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J BEHRENS whose telephone number is (303)297-4336. The examiner can normally be reached M-F 9am-2pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 5712726998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM J BEHRENS/Primary Examiner, Art Unit 3671